DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments / Appeal Brief
The Appeal brief filed 12/14/2020, with respect to the rejection(s) of claim(s) 1-18 under 35 USC 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of the references as applied below.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Slusar (US 2017/0228410 A1) in view of Senoh (US 6,240,121 B1), Leonard (US 2014/0049653 A1), and Russlies (US 2006/0184531 A1).

Regarding claim 10, Slusar discloses: A vehicle system  (i.e., FIG. 2-3 of Slusar) comprising: 
a camera programmed to capture an original image; 
Refer to at least 212 in FIG. 2 and [0035]-[0036] of Slusar with respect to vehicle cameras operable to record inside and outside of a vehicle. 
Refer to at least [0056] and [0078] of Slusar with respect to forming camera output into a data stream.
a watermark processor programmed to: 
receive the original image captured by the camera, […] input a current location of a vehicle […] into a watermark generation program to generate a random watermark, and 
embed the random watermark into the original image […] to generate a watermarked image; and 
Refer to at least [0059] and [0088]-[0089] of Slusar with respect to the data stream of raw sensor data (e.g., from the cameras) and inserting a watermark into the data stream in a random fashion. 
Refer to at least [0041] and [0059] of Slusar with respect to GPS and location data of the vehicle and further inserting the location information into the data stream as a data key for integrity. The data key may be part of the watermark.
a validation processor programmed to: 
receive the watermarked image, […] to determine the random watermark, detect the random watermark in the received watermarked image […], and 
Refer to at least [0091] of Slusar with respect to determining whether a watermark has been inserted into the data stream as expected, and whether the watermark is valid.
authenticate the watermarked image as a result of determining that the watermarked image includes the random watermark […]; 
Refer to at least [0010], [0059], [0071], [0081]-[0083], and [0091] of Slusar with respect to evaluating the watermark and the data key to determine authenticity of sensor data. 
Slusar does not disclose: select a set of random pixel locations; and a watermark generation key; at the set of random pixel locations; input the current location of the vehicle and the watermark generation key into the watermark generation program; by selecting the set of random pixels and analyzing the selected set of random pixels for the random watermark; embedded at the random pixel locations; wherein the watermark generation program includes inputting the watermark generation key into a random number generator to generate a random number and scaling the random number based on the location of the vehicle. However, Slusar in view of Senoh discloses: select a set of random pixel locations; at the set of random pixel locations; by selecting the set of random pixels and analyzing the selected set of random pixels for the random watermark; embedded at the random pixel locations;
Refer to at least FIG. 2-3, Col. 1, Ll. 8-13, Col. 3, Ll. 7-26, and Col. 6, Ll. 66-Col. 7, Ll. 20 of Senoh with respect to inserting a watermark into an image based on pseudorandom numbers. The watermark is detected based on the pseudorandom numbers.
The teachings of Slusar and Senoh concern watermarking for image data and are considered to be within the same field of endeavor and combinable as such.
Therefore it would have been obvious to one of ordinary skill in the art before the filing date of Applicant’s invention to modify the teachings of Slusar to include inserting the watermark into an data based on pseudorandom numbers for at least the reasons discussed in Col. 4, Ll. 39-47 of Senoh (i.e., increased security).
Slusar-Senoh does not fully disclose, but Slusar-Senoh in view of Leonard further discloses: and a watermark generation key; input the current location of the vehicle and the watermark generation key into the watermark generation program;
Refer to at least [0021], [0027], and [0071] of Leonard with respect to capturing an image and associated metadata, the metadata including a GPS position. The metadata is then used together with a symmetric key to form a unique identifier for the watermark. The unique identifier may be used as a key for finding the watermark. 
The teachings of Slusar-Senoh and Leonard concern watermarking for image data and are considered to be within the same field of endeavor and combinable as such. It is also noted that Leonard concerns vehicle embodiments as per at least [0103]-[0104].

Finally, Slusar-Senoh-Leonard does not fully disclose, but Slusar-Senoh-Leonard in view of Russlies discloses: wherein the watermark generation program includes inputting the watermark generation key into a random number generator to generate a random number and scaling the random number based on the location of the vehicle.
Refer to at least Col. 6, Ll. 31-38 of Senoh with respect to randomly generated numbers which are multiplied for obtaining the watermark. Further refer to at least [0071] of Leonard with respect to location metadata for the unique identifier which is used as a key for finding the watermark. While using a location-based key to determine placement of a watermark based on pseudorandom numbers is taught, specifically using the unique identifier as a seed for the pseudorandom numbers is not disclosed by Slusar-Senoh-Leonard.
Refer to at least [0029] of Russlies with respect to setting up a cryptographic function by using a vehicle position as a seed for a random number.
The teachings of Russlies concern protecting vehicle sensor data and are likewise considered to be combinable (i.e., Slusar concerns protecting vehicle sensor data).
It further would have been obvious to include using the location data as a seed for the pseudorandom numbers because the substitution of one known element for another would have yielded predictable results to one of ordinary skill in the art at the time (i.e., the cited portions of Leonard and Russlies propose various exemplary ways to both use the unique identifier and obtain the random numbers).

Regarding claim 14, Slusar-Senoh-Leonard-Russlies discloses: The vehicle system of claim 10, wherein the validation processor is programmed to detect that the watermarked image includes the random watermark at the random pixel locations by performing an image processing technique on the watermarked image.
Refer to at least Col. 3, Ll. 19-26 and Col. 9, Ll. 30-35 of Senoh with respect to detecting the watermark.
This claim would have been obvious for substantially the same reasons as claim 10 above.

Regarding claim 15, Slusar-Senoh-Leonard-Russlies discloses: The vehicle system of claim 10, wherein the watermark processor is incorporated into the camera.
Refer to at least FIG. 2 and [0058] of Slusar with respect to the vehicle computing environment, as well as to the cameras being configured to perform cryptography.

Regarding claim 16, Slusar-Senoh-Leonard-Russlies discloses: The vehicle system of claim 10, wherein the validation processor is incorporated into an automated vehicle platform controller.
Refer to at least FIG. 2 and [0048] of Slusar with respect to the vehicle computing environment. 

Regarding claim 17, it is rejected for substantially the same reasons as claim 10 above (e.g., FIG. 2 of Slusar).

Regarding independent claim 1, it is similar to independent claim 10, but is broader. Accordingly, independent claim 1 is rejected for substantially the same reasons as elements of claim 10 above (i.e., the citations and obviousness rationale).

Regarding claim 2, Slusar-Senoh-Leonard-Russlies discloses: The vehicle computer of claim 1, wherein the watermark processor is programmed to receive a secret key during a cryptographic handshake procedure with a validation processor incorporated into a vehicle controller, wherein the secret key includes a random index selection key and a watermark generation key.
Refer to at least [0075] of Leonard with respect to metadata and the symmetric key being sent to an authenticating entity over a secured communications channel. The symmetric key and metadata are used to form the unique identifier which is used as a form of claimed random index selection key and watermark generation key. 
Refer to at least FIG. 2 of Slusar with respect to a vehicle computing environment.
This claim would have been obvious for substantially the same reasons as claim 1 above.

Regarding claim 3, it is rejected for substantially the same reasons as claim 1 above (i.e., the citations concerning generating the watermark and receiving then verifying the watermark).

Regarding claim 4, it is rejected for substantially the same reasons as claim 1 above (i.e., the citations to Senoh).

Regarding independent claim 5, it is similar to independent claim 10, but is broader. Accordingly, independent claim 5 is rejected for substantially the same reasons as elements of claim 10 above (i.e., the citations and obviousness rationale).

Regarding claim 9, it is substantially similar to claim 14 above, and is therefore likewise rejected.

Regarding claims 6-8 and 11-13, they are substantially similar to claims 2-4 above, and are therefore likewise rejected.

The vehicle system of claim 10, wherein the camera is programmed to capture the original image at a pixel resolution and wherein the watermark processor is programmed to generate the watermark based at least in part on the pixel resolution.
Refer to at least [0062] and [0068] of Leonard with respect to captured resolution information as part of the metadata. The metadata is used to form the unique identifier for watermarking.
This claim would have been obvious for substantially the same reasons as claim 10 above.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VADIM SAVENKOV whose telephone number is (571)270-5751.  The examiner can normally be reached on 12PM-8PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey L Nickerson can be reached on (469) 295-9235.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-

/Jeffrey Nickerson/Supervisory Patent Examiner, Art Unit 2432                                                                                                                                                                                                        




/V.S/      Examiner, Art Unit 2432